ACCEPTED
                                                                                                     08-15-00106-CR
                                                                                         EIGHTH COURT OF APPEALS
                                 08-15-00106-CR                                                     EL PASO, TEXAS
                                                                                                7/10/2015 2:31:10 PM
                                                                                                  DENISE PACHECO
                                                                                                              CLERK

                                No. 08-15-00106-CR

                                            §                             FILED IN
                                                                   8th COURT OF APPEALS
        Marcus Watson Jr.,                  §                   IN THEEL PASO, TEXAS
               Appellant,                   §                       APPEALS2:31:10
                                                           COURT OF7/10/2015  ,    PM
                                            §                          DENISE PACHECO
                   v.                       §                  FOR THE Clerk
                                            §
             State of Texas,                §          EIGHTH JUDICIAL DISTRICT,
                  Appellee.                 §              EL PASO, TEXAS


                  MOTION TO EXTEND TIME TO FILE BRIEF

       Appellant, Marcus Fianchat Watson, seeks an extension of time to file his brief in

this appeal and in support would show the Court:

       Appellant timely perfected appeal from the March 3, 2015 judgment of the trial

court. The record was complete on May 7, 2015. This Court has granted one previous

extension.

       Appellant seeks an extension of 30 days to file his brief, making the brief due

August 5, 2015. Appellant needs additional time to file his brief because the record is

voluminous and counsel for Appellant is counsel in the following matters with deadlines

during the time for preparing Appellant’s brief.

       Ex Parte Prise, Robertson County No 28180
              Petition for writ of habeas corpus.                   June 29, 2015

       Rivera v. Audi AG, et al, Bexar Co. No. 2013-CI-00118
              Drafting responses to Plaintiff’s motion for summary judgment.
              Drafting motions on expert witnesses.

       In re K.L.P. and H.D.P.,
               Petition for review in supreme court.                July 1, 2015
       The Court has granted one previous extension.

                                         Prayer

       For the reasons set out herein, appellant prays the Court grant an extension to file

his brief until August 5, 2015.


                                                     Respectfully submitted,


                                                     __/s/ Clint Sare___
                                                     Clint F. Sare
                                                     Tex. Bar No. 00788354
                                                     P.O. Box 1694
                                                     Bryan, Texas 77806
                                                     (979) 822-1505

                                                     Attorney for appellant
                                                     Marcus Watson Jr.


                                  Certificate of Service

      I certify a copy of appellant’s Motion to Extend Time to File Brief was served on
Douglas Howell, on July 10, 2015.

                                                     _/s/ Clint Sare_______
                                                     Clint F. Sare